                 IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                         Civil Action: 1:20-cv-1031

     TINERA PORTER,                                   )
                                                      )
                        Plaintiff,                    )
                                                      )            COMPLAINT
               v.                                     )
                                                      )
     NOVANT HEALTH, INC., NOVANT                      )
     HEALTH CORPORATE,                                )
                                                      )
                  Defendants.
________________________________________________________________________

     The plaintiff, Tinera Porter, complaining of defendants, alleges the following:

                              JURISDICTION AND VENUE

1.       Plaintiff has instituted this action pursuant to Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. § 2000e, et seq. (Title VII), 42 U.S.C. § 1981, and the public

policy of North Carolina to recover damages for the violation of her civil rights.

Jurisdiction of this Court is invoked pursuant to 42 U.S.C. § 2000e–5(f) and 28 U.S.C. §

1331.

2.       Plaintiff resides in, the acts described herein occurred within, and defendants

transact business in the Middle District of North Carolina. Venue is therefore proper in

this Court pursuant to 28 U.S.C. § 1391.




                                              1




        Case 1:20-cv-01031-WO-JLW Document 1 Filed 11/16/20 Page 1 of 13
                                        PARTIES

3.     The plaintiff, Tinera Porter, is a resident of Forsyth County, North Carolina. At all

times pertinent to this action, plaintiff was an “employee” of defendants within the meaning

and definition of Title VII, 42 U.S.C. § 1981, and North Carolina law.

4.     The defendant Novant Health, Inc. is a corporation established pursuant to the laws

of the State of North Carolina, which operates medical facilities throughout North Carolina

and other states in the Southeastern United States.

5.     Upon information and belief, defendant Novant Health Corporate is a corporation

established pursuant to the laws of the State of North Carolina, which operates medical

facilities throughout North Carolina and other states in the Southeastern United States.

Upon information and belief, defendants Novant Health, Inc. and Novant Health Corporate

are alternative names for plaintiff’s employer and the companies are one and the same.

6.     At all times pertinent to this action, defendants collectively employed over 500

employees, and were the “employer” of plaintiff within the meaning and definition of Title

VII, 42 U.S.C. § 1981, and the common law of North Carolina. Unless otherwise specified,

defendants shall be collectively referred to hereafter as “defendant” or “Novant.”

                                           FACTS

7.     Plaintiff is an African-American female.

8.     Plaintiff was employed by defendant from February 11, 2013 until March 19, 2019,

as a Talent Acquisition Specialist in the Human Resources (HR) department. When hired

by defendant, plaintiff had nearly 20 years of experience in recruiting and HR.
                                             2




      Case 1:20-cv-01031-WO-JLW Document 1 Filed 11/16/20 Page 2 of 13
9.      As a Talent Acquisition Specialist, plaintiff managed all phases of recruitment for

new hires of defendant, while implementing legally compliant HR programs and recruiting

tools, and anticipating the needs of and collaborating with her business partners.

10.     At all times during plaintiff’s employment, she met or exceeded all reasonable

expectations of her employer in the performance of her duties, and routinely received

excellent evaluations and commendations for her work. Prior to March, 2019, plaintiff was

never the subject of any significant disciplinary action and was never made aware of any

significant performance problems.

11.     During the time in which she worked for defendant, plaintiff was committed to

furthering specific initiatives to increase diversity in the workplace. Nevertheless, plaintiff

was unwilling to recruit minority candidates through methods that were contrary to

company policy or violated state or federal law.

12.     In 2018, the Novant Vice President (VP) that oversaw plaintiff’s division in HR

directed plaintiff to identify and hire diverse candidates by utilizing methods that were in

violation of company policy and the law. Plaintiff refused, but offered specific and

legitimate means of attracting minority candidates, such as through approved recruitment

services enacted and operated to attract and place minority candidates.

13.     The VP angrily rejected plaintiff’s suggestion, and again urged plaintiff to shortcut

the process through illegitimate means. Plaintiff made clear her objections, and her

intentions to follow company policy and the law, which she continued to do.



                                              3




      Case 1:20-cv-01031-WO-JLW Document 1 Filed 11/16/20 Page 3 of 13
14.     On February 22, 2019, counsel from defendant’s legal department contacted

plaintiff and requested that she contact an outside firm that had been asked by defendant to

interview plaintiff as part of an investigation.

15.     On February 25, 2019, plaintiff and the investigator discussed the VP and the illicit

hiring practices she had directed plaintiff to undertake.

16.     During that conversation, the investigator disclosed to plaintiff that two other HR

employees had contacted a Novant employee alert line to disclose identical inappropriate

and illegal directives by the VP to identify and recruit minority candidates. Plaintiff

acknowledged that the VP had given her the same instructions, which she had objected to

and refused.

17.     The day following plaintiff’s conversation with the investigator, the VP called

plaintiff and berated her, allegedly about a personnel issue that had already been resolved.

Accordingly, plaintiff reasonably understood that the VP was aware of and furious about

her participation in the investigation, as she had no other reason to be angry.

18.     Approximately one week later, on or about March 4, 2019, plaintiff was scheduled

to interview for a Lead Talent Acquisition position, which would have been a promotion

to a position for which plaintiff was well-qualified. Prior to the interview, however,

plaintiff was told by two Novant managers, who reported to the VP, that she would no

longer be considered for the position, purportedly for “not communicating well” via email

with a medical provider. The reprimand, which was the first of any kind that plaintiff had

received in 6 years, was transparently and demonstrably false.
                                               4




       Case 1:20-cv-01031-WO-JLW Document 1 Filed 11/16/20 Page 4 of 13
19.     The Novant managers additionally informed plaintiff that she had been

“condescending” in a phone call the previous November. When plaintiff asked follow-up

questions regarding the two alleged incidents, she was told only that she was too

“analytical” and too “process and procedures” oriented. The managers were unable to give

plaintiff any details or specifics regarding the criticism.

20.     At the conclusion of that meeting, the managers told plaintiff that they would have

to initiate the progressive discipline policy, and that they would set a follow-up meeting to

discuss the allegations. The critiques, reprimand, and alleged institution of the progressive

discipline policy were clear retaliation for plaintiff’s objection to discriminatory

employment practices in the workplace, and her participation in the investigation regarding

those practices.

21.     Approximately two weeks later, on March 19, 2019, one of the managers met

plaintiff in the parking lot when she arrived for work. Saying very little, she led plaintiff

into an office, where the other manager was waiting, and terminated her. There had been

no follow-up meeting, and no one had further discussed the alleged performance issues

with plaintiff or initiated the progressive discipline policy between the March 4 meeting

and her termination.

22.     When the managers terminated plaintiff, they provided a letter that repeated the

same baseless, ambiguous, and false allegations that were made in the March 4 meeting.

Plaintiff was given no further information regarding her dismissal.



                                               5




       Case 1:20-cv-01031-WO-JLW Document 1 Filed 11/16/20 Page 5 of 13
23.     As noted above, the termination of plaintiff – a longtime high-performing

employee with no history of performance problems or disciplinary issues – was only three

weeks following her participation in the investigation. The termination was clearly

retaliation for objecting to discriminatory hiring practices and discussing those practices

with independent counsel during the investigation.

                           ADMINISTRATIVE REMEDIES

24.     On August 23, 2019, plaintiff filed EEOC Charge # 435-2019-01108, with the

Equal Employment Opportunity Commission (EEOC) in Greensboro, North Carolina.

Plaintiff's charge alleged race and retaliation. On August 18, 2020, EEOC issued notice of

plaintiff's right to sue with respect to her charge against the defendants. Plaintiff has

complied with all procedural prerequisites prior to filing this claim.

                            FIRST CLAIM FOR RELIEF
                  Race Discrimination in Violation of Title VII of the
                        Civil Rights Act of 1964, as amended

25.     Plaintiff incorporates the foregoing paragraphs as if fully set out herein.

26.     At all times pertinent to this action, plaintiff was within a protected class as an

individual of African-American race, ancestry, and descent, she complained of and

opposed discriminatory hiring practices that were in violation of Title VII, and her

performance was superior to that of non-African-Americans, Caucasian employees, and

those who had not complained of and opposed discriminatory hiring practices.

27.     Following her objection to discriminatory hiring practices and her assistance and

participation in the investigation into the same, she was retaliated against, not considered
                                              6




      Case 1:20-cv-01031-WO-JLW Document 1 Filed 11/16/20 Page 6 of 13
for a promotion, subjected to unfounded disciplinary actions, and ultimately terminated

over a period of three weeks.

28.     Defendant’s reasons for the termination of plaintiff were pretextual, and unworthy

of belief.

29.     Defendant wrongfully and intentionally discriminated against plaintiff because of

her race, African-American, and because of her objection and opposition to discriminatory

hiring practices in violation of Title VII, through denying plaintiff a promotion, subjecting

her to baseless disciplinary actions, and terminating her employment.

30.      As a proximate result of defendant’s illegal acts of race discrimination against

plaintiff, plaintiff has suffered substantial damages, including lost income and benefits and

other economic losses; mental anguish and emotional distress; loss of reputation and

quality of life; and other damages to be proven at trial.

31.     Plaintiff is entitled to appropriate relief pursuant to Title VII, including

compensatory damages and reasonable attorneys' fees and costs for her representation

herein pursuant to 42 U.S.C. § 2000e-5(k).

                             SECOND CLAIM FOR RELIEF
                       Retaliation in Violation of Title VII of the
                         Civil Rights Act of 1964, as amended

32.     Plaintiff hereby incorporates the allegations of the foregoing paragraphs as if fully

set forth herein.

33.     As alleged above, plaintiff objected to and refused to carry out management

directives that included discriminatory hiring practices. Additionally, plaintiff participated
                                              7




       Case 1:20-cv-01031-WO-JLW Document 1 Filed 11/16/20 Page 7 of 13
in an investigation regarding those directives, and disclosed to the investigator her

knowledge of the management directive and her objections to the same.

34.     Following plaintiff’s objections and participation in the investigation, she was

retaliated against, not considered for a promotion, subjected to unfounded disciplinary

actions, and ultimately terminated over a period of three weeks.

35.     Defendant retaliated against plaintiff for the above protected activity in violation

of Title VII, 42 U.S.C. § 2000e-3.

36.     Defendant’s purported reasons for termination of plaintiff were pretextual, and

unworthy of belief.

37.     As a proximate result of plaintiff’s opposition to discriminatory hiring practices,

and defendant’s subsequent retaliatory acts against plaintiff, plaintiff has suffered

substantial damages, including loss of income and benefits and other economic losses,

mental anguish and emotional distress, loss of reputation and quality of life, and other

damages to be proven at trial.

38.     Plaintiff is entitled to appropriate relief pursuant to Title VII, including

compensatory damages and reasonable attorney’s fees and costs for her representation

herein, as set forth above.

                          THIRD CLAIM FOR RELIEF
         Race Discrimination and Retaliation - Violations of 42 U.S.C. § 1981


39.     Plaintiff hereby incorporates the allegations of the foregoing paragraphs as if fully

set forth herein.
                                             8




       Case 1:20-cv-01031-WO-JLW Document 1 Filed 11/16/20 Page 8 of 13
40.     At all times pertinent to this action, plaintiff was a protected member of a class as

an individual of African-American race, ancestry, and descent, and objected to and opposed

hiring practices that were a violation of 42 U.S.C. § 1981.

41.     Following her objection to discriminatory hiring practices and her assistance and

participation in the investigation into the same, she was retaliated against, not considered

for a promotion, subjected to unfounded disciplinary actions, and ultimately terminated

over a period of three weeks.

42.     Defendant intentionally discriminated against plaintiff as a result of her race,

African-American, and her objection and opposition to discriminatory hiring practices

based on race, during the course of her employment.            The ultimate and unlawful

termination of plaintiff’s employment is in violation of the Civil Rights Act of 1866, 42

U.S.C § 1981, as amended by the Civil Rights Act of 1991.

43.     Defendant’s reasons for the termination of plaintiff were pretextual, and unworthy

of belief.

44.     As a proximate result of defendant’s illegal acts of intentional discrimination

including plaintiff’s unlawful termination based on her African-American race, ancestry,

and descent, and opposition to race-based discriminatory hiring practices, plaintiff has

suffered substantial damages, including lost income and benefits and other economic

losses; mental anguish and emotional distress; loss of reputation and quality of life; and

other damages to be proven at trial.



                                             9




       Case 1:20-cv-01031-WO-JLW Document 1 Filed 11/16/20 Page 9 of 13
45.    Plaintiff is entitled to appropriate relief pursuant to 42 U.S.C. § 1981, as amended,

including compensatory damages and reasonable attorneys' fees and costs pursuant to 42

U.S.C. § 1988.

                        FOURTH CLAIM FOR RELIEF
       Wrongful Discharge in Violation of the Public Policy of North Carolina

46.    Plaintiff hereby incorporates the foregoing paragraphs as if fully set forth herein.

47.    The public policy of North Carolina, as expressed in N.C. Gen. Stat. § 143-422.2,

mandates that employers of fifteen or more employees shall not discriminate on the basis

of race or engage in discriminatory practices in the workplace. At all times pertinent to

this claim, defendant employed in excess of fifteen employees.

48.    As stated above, plaintiff was an African-American protected by the public policy

of North Carolina and, who was, at the time of her termination, consistently performing at

a level higher than other employees who were similarly situated.

49.    Plaintiff, upon the issuance of a directive from her superior to engage in

discriminatory practices, refused to follow the directive and objected to its issuance.

Further, plaintiff participated in an investigation into those discriminatory practices, and

noted her objections.

50.    Following that investigation, she was retaliated against, not considered for a

promotion, subjected to unfounded disciplinary actions, and ultimately terminated over a

period of three weeks.




                                             10




      Case 1:20-cv-01031-WO-JLW Document 1 Filed 11/16/20 Page 10 of 13
51.       Defendants’ reasons for its termination of plaintiff were pretextual, and unworthy

of belief.

52.       Defendants wrongfully and intentionally discriminated against plaintiff because of

her objection to discriminatory practices, in violation of the public policy of North

Carolina, as follows:

                   a. In criticizing plaintiff’s performance without legitimate justification,

                        in the time period leading up to plaintiff’s termination;

                   b. By refusing to consider her for promotion to a position for which she

                        was well-qualified;

                   c. In subjecting her to unfounded and baseless disciplinary action; and

                   d. In terminating plaintiff’s employment without a legitimate, non-

                        discriminatory basis.

53.       Plaintiff will suffer irreparable harm in the absence of equitable relief from this

Court, and there is no adequate remedy at law to prevent such harm. Accordingly, plaintiff

is entitled to declaratory, injunctive and equitable relief including reinstatement of plaintiff

to her position with defendants.

54.       As a proximate result of defendants’ violations of the public policy of North

Carolina, plaintiff has incurred and suffered substantial damages, including lost income

and benefits and other economic losses; mental anguish and emotional distress; loss of

quality and enjoyment of life, and employment reputation; and other losses to be proven at

trial.
                                                11




         Case 1:20-cv-01031-WO-JLW Document 1 Filed 11/16/20 Page 11 of 13
55.         The acts of defendant, as described above, were deceptive, willful and wanton, and

evinced an intentional or reckless indifference to and disregard for the civil rights of

plaintiff. Aggravating circumstances concerning defendants’ conduct are provided in ¶¶

7-23 above. Accordingly, plaintiff is entitled to punitive damages in an amount to be

determined by the jury.

                                      PRAYER FOR RELIEF

            The plaintiff requests the following relief:

      (1)      That plaintiff be reinstated to her position with defendant, with back pay and all

               benefits and seniority rights;

      (2)      That plaintiff recover of the defendant compensatory damages in an amount in

               excess of $100,000;

      (3)      That plaintiff recover punitive damages in an amount to be determined by the

               jury;

      (4)      That plaintiff recover the costs of this action, including reasonable attorneys' fees

               for her representation herein as required in 42 U.S.C. 2000e, et. seq, and 42

               U.S.C. § 1988;

      (5)      That plaintiff recover pre-judgment and post-judgment interest on all damages

               awarded herein; and

      (6)      That this Court grant such other relief as it deems just and appropriate.




                                                  12




        Case 1:20-cv-01031-WO-JLW Document 1 Filed 11/16/20 Page 12 of 13
                                   Request for Jury Trial

Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, plaintiff hereby demands a

trial by jury on all issues presented herein.




This is 16th day of November 2020.

                                                     /s/ R. Michael Elliot
                                                     R. Michael Elliot (42806)
                                                     Attorney for Plaintiff
                                                     Elliot Morgan Parsonage, PLLC
                                                     300 E. Kingston Ave, Suite 200
                                                     Charlotte, NC 28203
                                                     Telephone: (704) 707-3705
                                                     Email: michaelelliot@emplawfirm.com




                                                13




      Case 1:20-cv-01031-WO-JLW Document 1 Filed 11/16/20 Page 13 of 13
